Citation Nr: 1101724	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-39 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disabilities 
involving the right and left knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from December 2003 to March 
2005.  His service included a tour of duty in Iraq, and his 
military occupational specialty was that of a combat engineer.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.

The underlying issues of entitlement to service connection for a 
back disability and disabilities of the right and left knees 
(previously characterized as a bilateral knee disability) are 
being remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.

In October 2008, the Veteran filed a claim of entitlement to 
service connection for mild traumatic brain injury.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO continued to deny the 
Veteran's claims of entitlement to service connection for a back 
disability, characterized as thoracolumbar myofascitis, and a 
bilateral knee disability, characterized as bilateral knee 
arthropathy.  Although the Veteran attempted to initiate an 
appeal of this decision by filing a Notice of Disagreement (NOD) 
in December 2007, the Veteran was informed by letter dated in 
January 2008 that the NOD was not timely filed and he had to 
submit new and material evidence before further consideration 
could be given to his claims.

2.  Evidence associated with the claims file since the RO's June 
2006 adverse decision was not previously before agency decision 
makers, is not cumulative or duplicative of evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate the merits of the claims, and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying the Veteran's 
application to reopen his claims of entitlement to service 
connection for a back disability and bilateral knee disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 CFR §§ 20.204, 
20.1103 (2010).

2.  Evidence received since the final June 2006 RO determination, 
in which the RO continued to deny the Veteran's claims of 
entitlement to service connection for a back disability and 
bilateral knee disability, is new and material, and the claims 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The Board points out that the VCAA expressly 
provides that nothing in the Act "shall be construed to require 
[VA] to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. Kent 
v, Nicholson, 20 Vet. App. 1 (2006), in addition to the duties 
imposed on the underlying claim of service connection, the Board 
finds that, in view of the Board's favorable disposition of the 
claims presently being decided with respect to reopening the 
claims of entitlement to service connection for a back disability 
and bilateral knee disability, the VCAA and its implementing 
regulations do not prevent the Board from rendering a decision as 
to these issues.

II. Analysis

VA may reopen and review a claim that has been previously denied 
if new and material evidence is received since the last final 
decision.  That is, only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or upon 
a previous adjudication that no new and material evidence has 
been presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The last final denial to reopen the Veteran's claims of 
entitlement to service connection for a back disability and a 
bilateral knee disability was in June 2006. This decision is 
final since the Veteran did not timely appeal it following notice 
to him of the decision and his appellate rights.  In this regard, 
the RO notified the Veteran by letter dated in January 2008 that 
a Notice of Disagreement that had been received in December 2007 
had not been timely filed since it had not been received within 
one year of the June 2006 adverse denial.  The RO went on to 
inform the Veteran that his appeal could not be accepted and that 
he would have to submit new and material evidence in order for 
his claims to be reconsidered.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156, 20.200, 20.204, 20.303, 20.1103.

In the July 2008 rating decision, which is the subject of this 
appeal, the RO appears to have reopened the Veteran's claim of 
entitlement to service connection for a bilateral knee 
disability.  However, the Board has a legal duty under 38 
U.S.C.A. §§ 5108 and 7105 to consider the new and material 
evidence issue regardless of the RO's actions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must 
first decide whether the Veteran has submitted new and material 
evidence that is sufficient to reopen the prior adverse June 2006 
RO decision.

The definition of "new and material evidence" as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
new regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 
C.F.R. § 3.156(a)).  This latest definition of new and material 
evidence applies to a claim to reopen a finally decided claim 
received by the VA on or after August 29, 2001.  Id.  Thus, as 
the Veteran in this case filed an application to reopen claims of 
entitlement to service connection for a back disability and 
bilateral knee disability, in January 2008, the revised version 
of 3.156 is applicable in this appeal.

Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but these provisions do not absolve a claimant 
from the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical evidence 
is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

The evidence on file at the time of the adverse decision of June 
2006 includes the Veteran's service treatment records which show 
that he had a normal examination of the spine and lower 
extremities at a January 2001 pre-enlistment examination.  This 
report also shows that he had a one inch scar on the left lateral 
knee, and had been treated for a pyoderma gangrenosum of the 
right knee from October 1996 to June 1997.  The actual treatment 
records of the pyoderma gangenosum in 1996 and 1997 are included 
with the service treatment records.  The Veteran's service 
treatment records are devoid of treatment for knee or back 
injuries or problems in service, but show that he reported on a 
February 2005 Post-Deployment Health Assessment form either 
presently having back pain or having developed it during his 
deployment.  

Further evidence on file in June 2006 includes a May 2005 VA 
general examination report reflecting the Veteran's report of 
back and knee pain since service, and diagnosing him as having 
bilateral knee arthropathy and thoracolumbar myofascitis, 
secondary to abnormal biomechanical stresses or forces.  In 
addition, the Veteran was diagnosed as having bilateral pes 
planus.  

Also on file in June 2006 were VA chiropractic clinic notes, 
dated from May 2005 to March 2006, assessing the Veteran as 
having subluxation complex identified in the cervical, thoracic 
and lumbar spine and noting that the Veteran continued to have 
myofascitis or a chronic strain of the thoracic and lumbar 
paraspinal muscles.  These records also indicate that the 
Veteran's work, which involved carrying furniture, aggravated his 
back symptoms.  Lastly, there are private records from John S. 
Chicoine, D.C., noting that the Veteran had presented with 
thoracic spine pain, especially when lifting.  

The pertinent evidence on file after June 2006 includes an 
additional VA chiropractic clinic note dated in May 2005 noting 
that the Veteran had unexplained pain in/near the thoracic spine 
and had returned from Iraq.  It further notes that the Veteran 
had bounced in trucks and had heavy packs on his back, and had 
problems lifting at times which took his breath away.  There is 
also a February 2008 VA joint examination report assessing the 
Veteran as having subjective intermittent pain in the 
thoracolumbar back with normal exam and negative x-rays.  The 
report also assesses the Veteran as having subjective pain in 
knees bilaterally with normal examination of the knees 
bilaterally and negative knee x-rays, bilaterally.  In addition, 
the examiner opined that it was "less than likely than not" 
that any incidents or problems in service were related to the 
Veteran's present symptomatology, especially in relation to the 
knees or back.  He said that currently, it should be noted that 
the back problems resolved when the Veteran stopped lifting and 
pulling on the muscles of his back per a June 2005 chiropractic 
note, and that this was not a chronic condition at that time.  He 
said there was no indication of treatment in service and 
treatment after service was related to the above problems as 
noted.  He went on to opine that with respect to the knees, there 
was no documented treatment related to the Veteran's knees in 
service.  He added that currently, no pathology could be 
demonstrated in the knees and x-rays were negative.  

Additional evidence received after June 2006 includes VA 
outpatient records from the polytrauma clinic and physical 
therapy clinic showing continued treatment in 2008 for back and 
bilateral knee pain.  It also includes results of a November 2008 
magnetic resonance imaging (MRI) report of the Veteran's right 
knee showing minimal nonspecific joint fluid and a small 
developing medial popliteal cyst.  Left knee results revealed a 
small amount of joint fluid with a very tine Baker's cyst 
medially in a conventional location, but no anatomical pathology 
otherwise.  There is also the Veteran's substantive appeal, dated 
in December 2008, wherein the Veteran asserted that he wore 
approximately 80 pounds of extra gear (in service) and had been 
tossed around in his vehicle due to IED attacks, and he believed 
that due to these incidents his low back and knees received extra 
undue stress and trauma.  The Veteran further stated that he had 
continuous chronic pain and discomfort that he treated with 
Ibuprofen and ice when available and still suffers from these 
issues.

The evidence noted above that was submitted after June 2006 is 
new in that it was not previously considered.  It is also 
material and relates to an unestablished fact necessary to 
substantiate the claim since it provides additional supportive 
evidence of continuity of symptomatology of knee and back pain 
since service.  This is evident in the post June 2006 medical 
records showing continuous complaints of back and knee pain 
through 2008 and in statements submitted by the Veteran.  
Moreover, in the Veteran's substantive appeal of December 2008, 
he attributes his back and knee pain, in part, to incidents in 
service related to combat.  That is, he asserts that he had been 
tossed around in his vehicle during IED attacks.  This raises 
consideration of the provisions of 38 U.S.C.A. § 1154(b) which 
have not been previously considered.  Moreover, although a 
negative nexus opinion was rendered by a VA examiner in February 
2008, findings with respect to the back and knees were negative 
at that time, while more recent medical evidence in 2008 reveals 
diagnoses involving the back and knees.  

In short, when considering the above-noted additional evidence 
together with evidence previously on file, the Board finds that 
the additional evidence received bears substantially upon the 
specific matter under consideration and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the Board 
finds that the additional evidence received after June 2006 
constitutes new and material evidence to reopen the claim of 
entitlement to service connection for a back disability and 
bilateral knee disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.  To this extent only, the appeal is allowed.

New and material evidence having been received, the claim of 
entitlement to service connection for disabilities of the right 
and left knee is reopened.  To this extent only, the appeal is 
allowed.


REMAND

Now that the Veteran's claims of entitlement to service 
connection for a back disability and disabilities of the right 
and left knees have been reopened, additional development is 
necessary in order to properly decide the underlying merits of 
the claims.  Such development includes affording the Veteran a 
new VA examination to assess the current diagnoses and etiology 
of his claimed back and bilateral knee disabilities.  See 
38 U.S.C.A. § 5103A(d).

In addition, any pertinent medical records (VA or non-VA) for the 
claims on appeal that have not already been identified and 
associated with the claims file should be obtained.  See 38 
U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain any 
other evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms as appropriate.  
Updated VA treatment records should also be 
obtained.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to ascertain the 
nature and etiology of the claimed back 
disability and disabilities of the right and 
left knees.  It is imperative that the claims 
file be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran has back and/or knee disabilities 
related to service, to specifically include 
consideration of his complaints of pain since 
service and his inservice duties involving 
carrying 80 pounds of extra gear and being 
tossed around in his vehicle during IED 
attacks.  The examiner is requested to 
provide a rationale for any opinion expressed 
and is advised that if a conclusion cannot be 
reached without resorting to speculation, he 
or she should so indicate and explain why.

3.  Readjudicate the issues on appeal.  If 
any benefit sought on appeal is denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance of 
the last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


